Citation Nr: 1209079	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-27 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne and/or a skin disorder.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Louisville, Kentucky, which denied service connection for PTSD, chloracne or another skin disease and COPD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran did not waive RO consideration of that evidence.  As will be discussed below, the evidence is relevant only to the PTSD claim, which the Board grants in full.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran testified before the undersigned at an August 2011 videoconference hearing.  A transcript has been associated with the file.

The claim for service connection for COPD is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of inservice stressors.

2.  The Veteran is already service-connected for cystic acne and does not bear a diagnosis of a skin disorder other than cystic acne.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Chloracne or a skin disorder other than cystic acne was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he has PTSD and chloracne or another skin disorder due to service.  For the reasons that follow, the Board finds that the Veteran does have PTSD due to service, but not chloracne or another skin disorder due to service.  The Board concludes that service connection is warranted only for PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  





PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The evidence regarding a diagnosis is in conflict.  The Veteran has been receiving treatment from a private psychologist.  The psychologist has sent two letters indicating that the Veteran does met the diagnostic criteria for PTSD.  The Veteran was seen for a June 2010 VA examination as well.  The examiner indicated that the Veteran does not have PTSD.  Both examiners are qualified to make the determination and did so after full interview of the Veteran.  The Board concludes that the evidence is in equipoise as to the diagnosis of PTSD.  

The Veteran reported that he was assigned to the 371st Radio Research Company (RRC), a support unit with the 1st Air Cavalry Division.  He reported that they received rocket and mortar attacks every day.  The Veteran also reported that he tried to help a victim of a March 1968 attack, a captain.  The Veteran's DD Form 214 does not indicate that he received any combat citations.  The RO was able to verify a March 1968 attack resulting in the death of a captain in the Veteran's company.  The Board finds that the stressor is verified.  See 38 C.F.R. § 3.304.

Finally, the private psychologist has indicated that the Veteran's PTSD is due to his confirmed stressor.  The Board finds that nexus has been established.

In sum, the Board finds that the Veteran has PTSD as a result of a confirmed stressor.  The Board finds that the evidence in favor of the PTSD claim is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, supra.


Chloracne or Another Skin Disorder

The Veteran contends that he has a skin disorder, which he claims is chloracne.  He is already service-connected for cystic acne of the face, back and chest.  

The Veteran testified before the undersigned that he began having acne with painful boils which burst during service.  The Veteran testified that the problem continues to the present.  On this basis, the Veteran claims service connection.

When the Veteran brought his present claim, he was seen for an April 2009 VA examination to evaluate his service-connected disability.  He described the same boils on his chest, arms, neck and back while stationed in Vietnam.  He reported to continue to have these cysts after discharge from military.  The Veteran received treatment in early 1970's.  He reported radiation treatment and was given antibiotic soaps.  The examiner indicated that the condition was cystic acne.  Scarring associated with his service-connected cystic acne was found.  

The Board finds that the Veteran's contentions are identical to those for which he received service connection in 1973.  The Veteran claimed he developed boils during service in Vietnam and that these had continued after his separation from service.  A VA examination three months after separation showed the presence of cystic acne.  The Veteran's service treatment records were found to be incomplete, but given the short interval between separation and the VA examination, reasonable doubt was resolved in his favor.  Thus, service connection was granted for cystic acne.

The Board finds that the Veteran is already service-connected for the condition for which he now seeks service connection.  The Veteran's complaints are identical to those he reported in 1973.  Regardless of the diagnosis given, the Veteran has been granted service connection already.  There are no additional complaints or diagnoses which remain.  The Board concludes that service connection is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's skin condition claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

As to the claim of PTSD, that claim has been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Prior to initial adjudication of the Veteran's claims, an October 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in connection with his service-connected skin disorder, but not in association with his service connection claim.  Only residuals of the cystic acne for which he is already service-connected was found.  The Veteran's service, VA and private treatment records do not show any evidence of a skin disorder other than the acne for which he is already service-connected.  The Veteran's description of his symptoms mirrors the progress of his service-connected acne.  The Board finds that the preponderance of the evidence is against a current diagnosis of chloracne or another non service-connected skin disorder.  An examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for chloracne and/or a skin disorder other than cystic acne is denied.


REMAND

To date, VA has not afforded the Veteran a VA examination in conjunction with his COPD claim.  The Veteran, however, related this disability back to service in his July 2010 Substantive Appeal, and the service treatment records do not contain a separation Report of Medical History - meaning, in essence, that there is no documented denial of the disability at the time of service.  The Board thus finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be afforded a VA pulmonary examination, conducted by an appropraiate examiner who has reviewed the claims file.  Based upon a review of the claims file, appropriate testing, and the history reported by the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that  COPD is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the claim for service connection for COPD must be readjudicated.  If the dtermination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statemnet of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


